EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 22, line 2, in the phrase “claim 1and”, replacing “1and” with --1 and--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 1 and its dependent claim(s), if any, the prior art (e.g., US 5144191) discloses an X-ray source (col. 6:2-4), comprising: a cathode (12) in a recess (36) of a first substrate (20,28,30,38); a counter electrode (18,18a,18b) on a sidewall of the recess, configured to cause field emission of electrons from the cathode (col. 5:52-66); and an anode (24) configured to receive the electrons emitted from the cathode and to emit X-ray (col. 6:2-4) from impact by the electrons on the anode. The prior art (e.g., US 5973444) also discloses a source, comprising: a cathode (20) in a recess (of 16) of a first substrate (12/16); a counter electrode (15) on a sidewall of the recess (of 16), configured to cause field emission of electrons from the cathode (20). Furthermore, the prior art (e.g., US 8897419) discloses a metal anode (col. 7:59-61) configured to receive the electrons emitted from the cathode (10) and to emit X-ray (abstract) from impact by the electrons on the metal anode (col. 7:59-61). Additionally, the prior art (e.g., US 2013/0230147) discloses a shield electrode (12) between the counter electrode (11) and the anode (8), the shield electrode (12) configured to prevent the electrons from reaching the anode (par. 31). Moreover, the prior art (e.g., US 3882339) discloses shield electrodes configured to prevent all of the electrons from reaching the anode (claim 8).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884